Title: From George Washington to Major General Horatio Gates, 21 July 1778
From: Washington, George
To: Gates, Horatio


          
            Sir
            Head Qrs [White Plains] July the 21st 1778
          
          I have been favoured with yours of this date with the Inclosures, respecting the
            prisoners sent from Bennington. previous to it’s coming
            to hand, I received a Letter from Governor Clinton, with a Copy of an Address from the
            prisoners to him & of a Letter from the Committee of Albany; all remonstrating
            against the proceedings had against these men. Under
            these circumstances, as I am determined not to involve myself in any dispute, not coming
            properly within my cognisance, I shall order the men to West point, there to remain
            under the care of the Commanding Officer at that post, till the pleasure of Congress is
            known upon the subject, to whom I shall transmit all the papers, which I have received
            relating to it, by the first opportunity. I am Sir Yr Most Obedt servt
          
            Go: Washington
          
        